Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-22 and 24-37 are objected to because of the following informalities:  
Each of the mentioned claims are improperly dependent on “claim 0”.  The examiner assumes this is a typographical error.  Please kindly correct accordingly. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 11-13 of U.S. Patent No. US 11237102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14 and 38 of the instant application are very similar other than claiming generating the asynchronous plot whereas claims 1 and 11 of U.S. Patent No. US 11237102 B2 claims generating a synchronous plot.   This is an obvious difference as both synchronous and asynchronous plots are generated using the 2D IR co-distribution technique to analyze data.  

Allowable Subject Matter
Claims 14-41 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
Regarding claim 14, none of the prior art of record species or makes obvious
a method for processing data representing a characteristic of a compound in a crystalline state and/or undergoing crystallization, the method comprising: obtaining spectral data of the compound with respect to an applied perturbation; applying two-dimensional co-distribution (2DCDS) analysis to generate an asynchronous co-distribution plot for the compound; identifying in the asynchronous co-distribution plot a cross peak that correlates with an auto peak associated with aggregation of the compound; and using the cross peak to determine a characteristic of crystallization of the compound. 
Claim 38 would be allowable for the same reasons as claim 1. 
References Pastrana-Rios et al. (US 8268628 B1; September 18th, 2012) such as a method for determining aggregation, stability and viability of proteins, peptides or peptoids comprising: obtaining temperature variable FT-IR spectra of said proteins, peptides or peptoids, applying 2-dimensional correlation analysis (2DCOS), generating synchronous and asynchronous plots for said proteins, peptides or peptoids, identifying in said synchronous plot positive cross peaks that correlate with auto peaks associated with aggregation of said proteins, peptides or peptoids;  and using the identified peak intensities of the corresponding FT-IR spectra to determine the amount of aggregation of said proteins, peptides or peptoids (Claim 1).
However, Pastrana-Rios does not disclose or suggest absent hindsight reasoning the abovementioned limitations.
The balance of claims would be allowable for at least the abovementioned reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884